Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered July 1, 1985, convicting him of burglary in the second degree, petit larceny and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction of the crimes charged was supported by the evidence, in particular by the testimony of the complainant, who was a police officer specially trained in identifying suspects, that the defendant was the perpetrator *737she saw in her house. The jury was not required to accept the testimony of the defendant’s family that he was home at the time of the occurrence since it was its function to judge credibility (see, People v Parks, 41 NY2d 36, 47). The evidence was sufficient to establish guilt beyond a reasonable doubt. Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.